       Case 3:21-cv-00836 Document 1 Filed 06/21/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

DEBRA NELIS,                                                    CIVIL ACTION NO:
Plaintiff
vs.
HARTFORD FIRE INSURANCE COMPANY,
Defendant                                                       JUNE 21,2021


                                           COMPLAINT

            1.   This is a Complaint under Title VII of the Civil Rights Act of 1964, as

amended (42 Sec. U.S.C. 2000e, et seq.); the Age Discrimination in Employment

Act (29 U.S.C. Sections 621-634); and the Connecticut Fair Employment Act

(46a-S8(a), et seq., 46a-60(b)(1) and 46a-60(b)(4)) to remedy violations of the

rights of the Plaintiff Debra Nelis.

                             JURISDICTION AND VENUE

            2.   Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. Sec.

1331; 42 U.S.C. Sec. 2000e Sec.S(t); 29 U.S.C. Sec.7(t), and 28 U.S.c. Sec. 1367.

Plaintiff invokes the original and supplemental jurisdiction of this Court to decide

claims arising under Federal and Connecticut law, including, but not limited to,

claims that Defendant committed unlawful discriminatory and retaliatory practices

relating to employment by denying Plaintiff equal terms, conditions and privileges

of employment because of her sex, age and/or because she opposed discriminatory

employment practices.

                                                     -1-
        Case 3:21-cv-00836 Document 1 Filed 06/21/21 Page 2 of 9




    3. Venue is proper in the United States District Court, District of Connecticut,

in that the unlawful employment practices were committed in whole or part in the

District of Connecticut.




  CONDITIONS PRECEDENTIEXHAUSTION OF ADMINISTRATIVE
                       REMEDIES

   4. On or about April 1, 2020, Plaintiff dual filed a charge of discrimination and

retaliation with the Connecticut Commission on Human Rights and Opportunities

("CHRO") (Charge No. 2010481) and with the U.S. Equal Employment

Opportunity Commission ("EEOC") (Charge No. 16A-2020-00971).

   5.   On or about April 28, 2021 the EEOC issued a Notice of Right to Sue letter

to Plaintiff and on that same date the CHRO issued a Release of Jurisdiction letter

to the Plaintiff. Plaintiff has therefore timely commenced the instant action within

all time limits allotted and has exhausted all necessary administrative remedies.

                                     PARTIES

   6. Plaintiff Debra Nelis, at all times relevant to this Complaint, is a female born

in 1965, a citizen of the United States and a resident of the State of Connecticut.

She was and is at all times relevant herein an employee of Hartford Fire Insurance

Company ("HFIC" or "Defendant"). Plaintiff is at all times relevant an

"Employee" within the meaning of Title VII of the Civil Rights Act of 1964, the


                                                 -2-
       Case 3:21-cv-00836 Document 1 Filed 06/21/21 Page 3 of 9




Age Discrimination      in Employment Act, and the Connecticut           Fair Employment


Practices Act.


  7.   Defendant    Hartford Fire Insurance    Company     is a corporation    organized   and


existing under the laws of the State of Connecticut        and at all relevant times has its


principal place of business in Hartford, CT. Defendant is an "Employer" within the


meaning of Title VII of the Civil Rights Act of 1964, the Age Discrimination                in


Employment       Act, and the Connecticut     Fair Employment     Act. Defendant is in the


business of providing insurance, group benefits and investment products to individuals


and business     customers.   At all times relevant, Defendant      employed     20 or more


individuals.


                                                   FACTS

         8. The discriminatory and unlawful conduct upon which this Complaint is

based occurred in Hartford, CT. Plaintiff alleges herein that she was discriminated

against by (a) being terminated on the basis of her gender and/or retaliated against

because of her complaints of gender discrimination, and (b) not hired because of her age

and/or in retaliation for having previously complained about gender discrimination.

         9. Plaintiff began her employment with HFIC Fire on May 7, 2018. Her job

title when she began employment was "Sustainability Leader."

         1 O. In that position, her job responsibilities included coaching and developing

senior leaders and their direct reports to learn and adopt the concepts of The Hartford

Way (aka Lean Management/Continuous Improvement).

         11. When Plaintiff began that job, her immediate supervisor was Laif Wheeler.

                                                     -3-
       Case 3:21-cv-00836 Document 1 Filed 06/21/21 Page 4 of 9



        12. In August, 2018, Plaintiff was promoted to the position of Assistant Vice

President, Sustainability Lead.

        13. In that new position of Assistant Vice President, Sustainability Lead,

Plaintiffs job responsibilities included leading a team of Sustainability Leaders to coach

and develop business leaders learn and adopt the concepts of The Hartford Way (for

example, leading with humility, thinking systemically, embracing problem solving,

creating transparency, developing people to their fullest potential, connecting the work

that people do to the corporate vision, discovering new ways of working, delivering

value efficiently to customers, etc.).

         14. In this Assistant Vice President position, the Plaintiff reported to Peter

Beaupre (as Mr. Wheeler was no longer her supervisor) and also had significant

reporting responsibilities to Ellyn Stoltz, HR Business Partner, who was highly placed

in the Human Resources Department supporting Personal Lines.

         15. On or about March 8, 2019, Plaintiff received her performance review for

2018. That review contained many things that Plaintiff complained and disagreed with,

and she expressed her dissatisfaction and disagreement with these items, in writing.

         16. At that time, Plaintiff complained about gender discrimination in that 2

male employees from her team who received the exact same overall rating that she did

received bonuses, yet she did not. She complained that this reflected obvious favoritism

toward males within the company and requested to Peter Beaupre that she be

reconsidered for a bonus, but that request was denied.

         17. There were multiple and objectively provable inaccuracies and false

statements in Plaintiffs 2018 review. She then moved back to her prior position, where

she hoped that the risk of termination would be less, for various reasons. Nonetheless,

Plaintiff feared further discriminatory treatment and retaliation.

                                                     -4-
        Case 3:21-cv-00836 Document 1 Filed 06/21/21 Page 5 of 9



           18. Plaintiff's direct supervisor in that position was Todd Panek, who had been

hired to replace Plaintiff when she was promoted, and had started on September 15,

2019.

           19. October 16,2019, Plaintiff's supervisor Todd Panek met with Plaintiff's

team (him and 4 other individuals) and stated that a decision had been made by Peter

Beaupre and Ellyn Stoltz to reduce Plaintiff's team from 4 to 2 (excluding Mr. Panek,

who would retain his position). As a result, there would be 2 Sustainability Leaders

instead of 4.2 of the other Sustainability Leaders immediately found positions

elsewhere with the Defendant, leaving just Plaintiff and another Sustainability Leader

who had previously been on the team as well.

           20. At that point, the team had been automatically reduced to 2 Sustainability

Leaders, and therefore and logically nothing further needed to be done to reduce the

team to 2 individuals. However, others were interviewed for the positions, and Plaintiff

was informed on December 13,2019, that she had not been chosen for the position,

even though Plaintiff was already serving in that position, had never received any

negative reviews in that position, and had always performed that position in an excellent

fashion.

           21. Mr. Panek was reporting his decision-making (or any decision-making on

hires) to Ellyn Stoltz and/or Peter Beaupre (both of whom were aware that Plaintiff had

previously complained of gender discrimination), and that Plaintiff was directly

retaliated against by being terminated from her job. Mr. Panek was also aware of

Plaintiff's prior complaints of discrimination.

           22. After notification that the team was being reduced to 2, and fearful that she

would be subjected to unlawful discrimination and retaliation with respect to remaining

on the team, Plaintiff looked into various other jobs with the Respondent. One of the

                                                      -5-
       Case 3:21-cv-00836 Document 1 Filed 06/21/21 Page 6 of 9




jobs she applied for was an IT leadership position, for which she was completely

qualified. However, on or about November 6,2019, she was told that her skills were

"too old and/or "outdated." Plaintiff took this as clearly meaning that she was being

viewed as a "dinosaur," as it were and has no other logical meaning.

        23. Plaintiff subsequently learned that supposedly the skills involved a

computer program that she was already familiar with and had used, and would have.

been able to regain proficiency within an extremely short time (a week or two). To

Plaintiffs knowledge, by the time she left the company, and a while after she had

applied for the position, the position still had not been filled.

        24. Defendant failed to hire Plaintiff because of her age and/or in retaliation for

her having previously complained of gender discrimination, one or all of which were a

factor and/or a motivating factor in the Defendant's decision not to hire the Plaintiff.

        25. On or about January 2, 2020, Plaintiff received notice that her position

would be "eliminated" as of February 2, 2020. This notification came from Ellyn Stoltz,

who, along with Peter Beaupre, was well aware of Plaintiffs prior complaint of gender

discrimination and of favoritism toward males

        26. As a result of the discriminatory and/or retaliatory conduct described

herein, Plaintiff has sustained damages and losses, including, but not limited to, loss of

wages, loss of employment benefits and other emoluments of employment, emotional

distress, additional damages and losses, and has incurred attorneys' fees and costs.



   AS AND FOR A FIRST, SECOND AND THIRD CAUSE OF ACTION
     PURSUANT TO TITLE VII, THE AGE DISCRIMINATION IN
        EMPLOYMENT ACT AND THE CONNECTICUT FAIR
                EMPLOYMENT PRACTICES ACT
                      (DISCRIMINATION)



                                                       -6-
       Case 3:21-cv-00836 Document 1 Filed 06/21/21 Page 7 of 9




    27. Plaintiff repeats and re-alleges each and every allegation set forth in

paragraphs 1 through 26 above.

     28. By engaging in the foregoing conduct, Defendant has violated rights

guaranteed to the Plaintiff under Title VII, the Age Discrimination in

Employment Act, and the Connecticut Fair Employment Practices Act.

     29. Defendant is liable under one or more of the foregoing laws under the

legally applicable causation standards.

     30. As aforementioned, Plaintiff has sustained damages by reason of the

Defendant's wrongful actions and omissions and is entitled to compensation

therefor.

   AS AND FOR A FOURTH, FIFTH AND SIXTH CAUSE OF ACTION
      PURSUANT TO TITLE VII, THE AGE DISCRIMINATION    IN
        EMPLOYMENT ACT AND THE CONNECTIFCUT       FAIR
                     EMPLOYMENT ACT
                       (RETALIATION)

    31.     Plaintiff repeats and re-alleges each and every allegation set forth in

paragraphs 1 through 30 above.

    32.     By engaging in the foregoing conduct, Defendant has violated rights

guaranteed to the Plaintiff under Title VII, the Age Discrimination in Employment

Act and the Connecticut Fair Employment Practices Act in that the Plaintiff was

retaliated against for opposing discriminatory employment practices.




                                                 -7-
         Case 3:21-cv-00836 Document 1 Filed 06/21/21 Page 8 of 9




   33.     As aforementioned,    Plaintiff has sustained damages by reason of the

Defendant's wrongful actions and omissions and is entitled to damages therefor.

                                PUNITIVE DAMAGES

   34.     Plaintiff repeats and re-alleges each and every allegation set forth in

paragraphs 1 through 33 above.

  35. The acts andlor omissions of the Defendant herein were malicious, reckless,

knowing, intentional, and were done in a deliberate, callous, malicious, wanton

and oppressive manner intended to injure Plaintiff and were done with an improper

and evil motive, amounting to malice and spite; and were done in conscious

disregard of Plaintiff s rights. Plaintiff is therefore also entitled to an award of

punitive damages, where entitled under the specific statutes which provide for

punitive damages.


WHEREFORE, Plaintiff respectfully requests judgment against HFIC as follows:


         (a)    awarding Plaintiff compensatory damages;

         (b)    awarding Plaintiff punitive damages;

          (c)    interest on all amounts due;

          (d)    attorneys' fees and costs;

          (e)    declaratory relief that the Defendant has violated the Plaintiffs
                                 rights under the law;


          (f)    such other and further relief as the Court may deem just and
                                 proper.

                                                   -8-
       Case 3:21-cv-00836 Document 1 Filed 06/21/21 Page 9 of 9




                                 JURY DEMAND

Plaintiff demands a jury trial of all claims herein.



Dated: June 21, 2021


Kenneth I. Friedman, Attorney for Plaintiff




Kenneth I. Friedman
Law Offices of Ken Friedman, LLC
2389 Main Street
Glastonbury, CT 06033
Federal Juris No. CT 03344
860-659-6557 (P)
860-760-6017 (f)
ken@kenfriedman.com (email)




                                                  -9-
